



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Holmes, 2013
    ONCA 149

DATE: 20130312

DOCKET: C55480

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kayla Holmes

Appellant

Erika Chozik, for the appellant

Christopher Greene, for the respondent

Heard and released orally: March 7, 2013

On appeal from the conviction entered on December 16,
    2011 by Justice Julia A. Morneau of the Ontario Court of Justice.

ENDORSEMENT

[1]

The Crown concedes that the trial judge erred in holding that there was
    no air of reality to the defence in s. 3(2) of the regulations.

[2]

There was in fact evidence that Ellah had a prescription for the drugs
    and that the appellant was holding the drugs for her. The burden was then on
    the prosecution to show that the appellant was not holding the drugs as Ellahs
    agent. It failed to do so and accordingly the conviction must be set aside.

[3]

Accordingly, the appeal is allowed, the conviction set aside and an
    acquittal entered.

M. Rosenberg J.A.

R.G. Juriansz J.A.

Gloria Epstein J.A.


